Citation Nr: 1434900	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-38 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993 and from December 1996 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript is associated with the record.  In May 2012, the Board denied the Veteran's claim for a compensable disability rating for bilateral hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the United States Court of Appeals for the Federal Circuit approved a settlement agreement to remedy any potential harm caused by VA's issuance of a rule in violation of the notice-and-comment requirements of section 553 of the Administrative Procedure Act (APA) that eliminated procedural due process and appellate rights under 38 C.F.R. § 3.103 (2013).  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312, 1314 (Fed. Cir. 2013) (approving settlement plan); APA, 5 U.S.C.A. §§ 500 et seq. (West 2002 & Supp. 2013).  Under the agreement, VA provided any potentially affected claimants notice of the opportunity to have a new hearing, submit new evidence, and receive a new decision.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) applies to hearings before the Board).  In November 2013, the Veteran indicated that he wished to have his prior decision vacated and to present testimony at a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing.  Provide the Veteran notice of the scheduled hearing date as required under 38 C.F.R. § 20.704(b) (2013) and associate a copy of the notice with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, the case should be returned directly to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

